Case 3:20-cv-01101-SI          Document 1-3                          Filed 07/08/20                           Page 1 of 1




                                   EXHIBIT 3




                                        ligh qua liiy   |v***'   .
                                                 Wc and fundio"*'


                                                                     if'4
                                                                                                        pk
                                   IR
                                             Tlrit]*.
                                                                 m<w
                                                                            "       k                        *"
                                                                       i / •• si

                               m                                                J                   r    w
                I
                .1

                *
         v'T1




                                   M-J>\                                            'Ui

                                                                                               i    4
                                                                                               -2
                                                                                          ft


                           M
                                     m                   t


                     ff1




            /

                                                                                                                    J
